Edward O. Jacobs and Richard H. Jacobs were joint tenants of a tract of land, and upon Edward’s interest rested the lien of a judgment in favor of William Jacobs. In 1860 Richard purchased Edward’s interest. William died, leaving Edward his executor; then Edward died. In December, 1860, Richard became administrator de bonis non with will annexed of William, and, as such, assigned this judgment to W. B. Charles, trustee. In March, 1872, Richard became administrator de bonis non of Edward. In August, 1872, Charles brought his action against Richard, administrator oí Edward, to renew the judgment in favor of William Jacobs — Richard resisted ; the history of this litigation will be found in 5 8. G. 348; 6 8. G. 69, and 9 8. G. 295. After this judgment was renewed, and, in 1879, the interest of Edward was sold thereunder to Goldsmith, the plaintiff here, who brought this action to recover possession. Defendant pleaded the bar of the statute of limitations and adverse possession. His plea was sustained on Circuit by Judge Pressley, under whose instruction the jury found for defendant. An appeal by plaintiff to this court was dismissed. McRaa v. Smith, 2 Bay 339; Lamar v. Raysor, 7 Rich. 509; Pegues v. Warley, ante p. 180; Faysoux v. Prayther, 1 N. & McC. 296. Opinion by
McGowan, A. J.,